Citation Nr: 1517996	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-21 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Whether the retroactive amount of payment of $58,766 in Dependency and Indemnity (DIC) compensation is correct, including on the basis of entitlement to an earlier effective date than October 1, 2006 for the underlying award of DIC benefits.



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.  He died in June 1992.  The appellant is his surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)  in Philadelphia, Pennsylvania, granting entitlement to DIC compensation effective October 1, 2006, which the appellant contested therefrom the calculated amount of VA monetary benefits due pursuant to retroactive award.

In addition to the claims folder in this case are further relevant documents associated with the Virtual VA electronic case file. 

To fully address the scope of the claim on the appeal, this case is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Originally the appellant contested the AOJ's calculation of the sum award of DIC compensation due, after in April 2012, DIC was awarded retroactive to October 1, 2006. The AOJ to date has considered the appellant's claim by duly indicating how it arrived at the calculation of the DIC award in the amount $58,766, with regard to the payable rates of DIC since from October 1, 2006 onwards, and also subtracting $15,901 in compensation due from an offset of nonservice-connected death pension benefits previously disbursed. In addition to the above, by May 2013 VA Form 9 (Substantive Appeal to the Board), the appellant has since raised a previously unadjudicated issue in furtherance of higher level of compensation sought, that of whether the entire award of DIC should have been made retroactively effective to June 1992 which was around the time that the Veteran passed away, and therefore the appellant's initial period of eligibility to receive DIC benefits. Accordingly, this case must now be remanded so that the AOJ can appropriately address this theory of recovery of an earlier effective date for DIC as that matter is clearly inextricably intertwined with the proper calculation of benefits. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). See also Parker v. Brown, 7 Vet. App. 116 (1994).

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the claim on appeal for whether there was proper calculation of the amount of         the appellant's retroactive award of DIC compensation, but not without first adjudicating the inextricably intertwined issue of entitlement to an effective date earlier than October 1, 2006 for the underlying award of DIC. The adjudication of the attendant earlier effective date claim should also take into appropriate consideration the provisions of 38 C.F.R. § 3.816 for awards under the Nehmer decisions for disability or death caused by a condition presumptively associated with herbicide exposure. Thereafter, if the benefit sought on appeal is not granted, the appellant should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Board intimates no opinion as to the ultimate outcome in this matter by the action taken herein.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




